Citation Nr: 0803336	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA) provides that if a claim that was denied as not well 
grounded became final between July 14, 1999 and November 9, 
2000, it may be readjudicated under the VCAA "as if the 
denial or dismissal had not been made," provided a timely 
request is filed by the claimant or on the Secretary's own 
motion.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If 
there was a request made by the claimant, that request had to 
be filed by the claimant no later than two years after the 
date of the enactment of the VCAA, i.e., not later than 
November 9, 2002.

Here, the issues of entitlement to service connection for 
cervical and lumbar spine disabilities were denied in March 
2000.  However, the Board interprets the June 2001 claim as a 
request for readjudication under the VCAA.  Therefore, the 
issues currently before the Board are appropriately reflected 
on the title page.    


REMAND

In the opinion of the Board, additional development is 
necessary in this case.  The veteran asserts that his 
cervical and lumbar spine disabilities are either related to 
his military service or to his service connected right 
shoulder disability.  As noted above, VA clinic records as 
well as a private medical records relate the back 
disabilities to the veteran's military service.  However, the 
Board also observes that a 1990 private medical record noted 
that the veteran sustained a work injury to his low back.  
Therefore, a VA examination based on review of the claim's 
file is necessary before adjudication of the claims can 
proceed.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
examination in order to ascertain the nature of his 
cervical and lumbar spine disabilities.  The 
claim's folder and a copy of this remand should be 
made available to the examiner for review, 
following which the examiner should render an 
opinion with respect to the following question: 

Determine whether it is at least as 
likely as not (50 percent probability or 
more) that any current cervical or lumbar 
spine disability was first manifested in 
service, causally related to event(s) in 
service, or, alternatively, is caused by 
or aggravated by the service connected 
right shoulder disability.

All findings and conclusions should be 
affirmatively stated and explained, and a complete 
rationale for any opinion expressed should be 
included in the examination report.

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


